Name: Commission Regulation (EEC) No 1391/84 of 17 May 1984 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 84 Official Journal of the European Communities No L 133/25 COMMISSION REGULATION (EEC) No 1391/84 of 17 May 1984 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 984/81 (2), as last amended by Regulation (EEC) No 3346/83 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 November 1983 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 January 1984 ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 984/81 , '1 November 1983 ' hereby replaced by '1 January 1984'. Article 2 This Regulation shall enter into force on 21 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 99, 10 . 4 . 1981 , p . 34. (3) OJ No L 334, 29 . 11 . 1983, p . 11 .